          Case 3:20-cv-01860-JAM Document 6 Filed 12/23/20 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT



 MATTHEW ALLEN,
     Plaintiff,

        v.                                                    No. 3:20-cv-1860 (JAM)

 ROCKSHENG ZHONG,
     Defendant.


                ORDER TO SHOW CAUSE WHY COMPLAINT
        SHOULD NOT BE DISMISSED PURSUANT TO 28 U.S.C. § 1915(e)(2)(B)

       Plaintiff Matthew Allen has filed a pro se federal civil rights complaint for money

damages against a doctor who performed a court-ordered competency examination. Because it

appears that the doctor is immune from monetary liability for his performance of a court-ordered

competency examination, I conclude that the complaint is likely subject to dismissal. Before

dismissing the complaint, however, I will allow Allen an opportunity to file a response to explain

why the complaint should not be dismissed.

                                          BACKGROUND

       Allen was arrested on misdemeanor charges by the police in June 2017. He alleges that

defendant Dr. Rocksheng Zhong performed a court-ordered psychological evaluation of Allen at

the Connecticut Mental Health Center. Dr. Zhong concluded that Allen was not competent to

stand trial and suggested that Allen be sent to a hospital for his competency to be restored. Doc.

#1 at 4, 7, 8. According to Allen, Dr. Zhong “falsely accused [Allen] of being incompetent to

stand trial and insane, allegations which would demonstrate severe injustice of his most crucial

constitutional rights on many levels and negligence and reckless wanton misconduct by Dr.

Zhong.” Id. at 8. He seeks damages against Dr. Zhong for the emotional duress and suffering he

                                                 1
           Case 3:20-cv-01860-JAM Document 6 Filed 12/23/20 Page 2 of 3




sustained as a result of being committed to a mental hospital as a result of Dr. Zhong’s

competency examination. Id. at 4.

                                              DISCUSSION

        The Court has authority to review and dismiss a complaint if it is “frivolous or

malicious,” if it “fails to state a claim on which relief may be granted,” or if it “seeks monetary

relief against a defendant who is immune from such relief.” See 28 U.S.C. § 1915(e)(2)(B). If a

plaintiff is a pro se litigant, the Court must afford the complaint a liberal construction and

interpret it to raise the strongest grounds for relief that its allegations suggest. See, e.g., Sykes v.

Bank of America, 723 F.3d 399, 403 (2d Cir. 2013). Still, even a pro se complaint may not

survive dismissal if its factual allegations do not establish at least plausible grounds for a grant of

relief. See, e.g., Fowlkes v. Ironworkers Local 40, 790 F.3d 378, 387 (2d Cir. 2015).

        In the ordinary course, the Court will not dismiss a complaint sua sponte without

affording the plaintiff a reasonable opportunity to respond to the concerns that would warrant

dismissal. See Abbas v. Dixon, 480 F.3d 636, 639-40 (2d Cir. 2007). The purpose of this ruling is

to state the Court’s concerns so that Allen may promptly respond or file an amended complaint

that addresses these concerns.

        It is well-established that judges have absolute immunity from lawsuits for money

damages for those actions that they take in their judicial capacity. See, e.g., Mireles v. Waco, 502

U.S. 9, 11-12 (1991) (per curiam). Many courts have similarly recognized immunity for doctors

and other professionals who perform court-ordered examinations for purposes of court

proceedings. See, e.g., Harden v. Green, 27 F. App'x 173, 177 (4th Cir. 2001); Moses v.

Parwatikar, 813 F.2d 891, 892 (8th Cir. 1987); McKnight v. Middleton, 699 F. Supp. 2d 507,




                                                    2
          Case 3:20-cv-01860-JAM Document 6 Filed 12/23/20 Page 3 of 3




526 (E.D.N.Y. 2010), aff'd, 434 F. App'x 32 (2d Cir. 2011); Kalman v. Carre, 352 F. Supp. 2d

205, 209 (D. Conn. 2005).

       It therefore appears that Allen’s complaint against Dr. Zhong is subject to dismissal on

the ground that Dr. Zhong is immune from liability. Although the complaint raises a possibility

of diversity jurisdiction, the Court would not be inclined to exercise its supplemental jurisdiction

pursuant to 28 U.S.C. § 1367 over any state law claims in the absence of any federal law claims.

                                           CONCLUSION

       For the reasons stated above, it appears that the complaint is subject to dismissal. The

Court will allow Allen an opportunity to file a response by January 8, 2020 to explain why this

action should not be dismissed or to file by that date an amended complaint that sets forth factual

allegations to overcome the concerns stated in this ruling.

       It is so ordered.

       Dated at New Haven this 23rd day of December 2020.

                                                      /s/ Jeffrey Alker Meyer
                                                      Jeffrey Alker Meyer
                                                      United States District Judge




                                                 3
